 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    MELISSA FAIRFIELD,                             Case No. 1:19-cv-00632-JDP
12                 Plaintiff,                        ORDER DENYING PLAINTIFF’S MOTION FOR
                                                     APPOINTMENT OF COUNSEL
13           v.
                                                     ECF No. 10
14    CRISTANO CORPUZ, et al.,
                                                     ORDER GRANTING PLAINTIFF’S REQUEST
15                 Defendants.                       FOR AN EXTENSION
16                                                   ECF No. 11
17                                                   ORDER DENYING AS MOON PLAINTIFF’S
                                                     INITIAL REQUEST FOR AN EXTENSION
18
                                                     ECF No. 9
19

20
21          Plaintiff Melissa Fairfield is a state prisoner proceeding without counsel in this civil rights

22   action brought under 42 U.S.C. § 1983. On November 18, 2019, plaintiff moved for the

23   appointment of counsel. ECF No. 10. Fairfield argues that her claims are meritorious, that she is

24   incarcerated, and that she has a layperson’s understanding of the law. Id.

25          Fairfield does not have a constitutional right to appointed counsel in this action, see Rand

26   v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), withdrawn in part on other grounds on reh’g en

27   banc, 154 F.3d 952 (9th Cir. 1998), and the court lacks the authority to require an attorney to

28


                                                       1
 1   represent plaintiff, see Mallard v. U.S. District Court for the Southern District of Iowa, 490 U.S.

 2   296, 298 (1989). This court may request the voluntary assistance of counsel. See 28 U.S.C. §

 3   1915(e)(1); Rand, 113 F.3d at 1525. However, without a means to compensate counsel, I will

 4   seek volunteer counsel only in exceptional circumstances. In determining whether such

 5   circumstances exist, I “must evaluate both the likelihood of success on the merits [and] the ability

 6   of the [plaintiff] to articulate his claims pro se in light of the complexity of the legal issues

 7   involved.” Rand, 113 F.3d at 1525 (internal quotation marks and citations omitted).

 8            I cannot conclude that exceptional circumstances requiring the appointment of counsel are

 9   present here. The issues in this case do not appear unusually complicated and, in recent filings,

10   plaintiff appears able to articulate her points. I continue to believe that plaintiff’s amended

11   complaint will benefit from the use of a complaint form. At this stage in the proceedings,

12   moreover, plaintiff has not demonstrated a likelihood of success on the merits. I therefore deny

13   plaintiff’s request to appoint counsel, ECF No. 10, though I may revisit this issue at a later stage

14   of the proceedings if justice so requires.

15            I grant plaintiff’s request for an extension. ECF No. 11. Plaintiff shall have until

16   December 31, 2019, to file an amended complaint.

17            Plaintiff’s initial request for an extension, ECF No. 9, is denied as moot.

18
     IT IS SO ORDERED.
19

20
     Dated:      November 21, 2019
21                                                        UNITED STATES MAGISTRATE JUDGE
22

23

24   No. 205.
25

26
27

28
                                                          2
